Title: From James Madison to John Patrick and Nathaniel Lawrence, 16 December 1805
From: Madison, James
To: Patrick, John,Lawrence, Nathaniel


          
            Gentlemen.
            Department of State. Decr. 16th. 1805.
          
          I have received your letter of the 6th. instant and its enclosures, respecting the capture of the Eugenia. Though the further proof respecting the trade in which the Vessel was concerned is believed to be unwarranted by the law of Nations, both in its object and the channel required for obtaining it, it is most proper for the injured individuals to judge, whether the inconvenence or injury involved by the proof may be counterbalanced or not by any prospect of benefit from the impression it may have with the Court of Vice Admiralty. The Executive have not omitted to cause suitable representations to be made at London, against the principles assumed in the British prize Courts, on which the measures taken at Halifax have been grafted; nor will the occasion be passed by of exemplifying their unjust tendency by yours and the similar cases.
          The passages in your letters relating to the allegation, founded on the seizure of the Vessel when in the hands of former British Captors, has been transmitted to the Secretary of the treasury in order that he may be pleased to furnish you with the report of the Officers of the Customs at New London concerning their proceedings on the subject. From this compliance with your wishes it is not however to be inferred, that the matter of the allegation is believed to be legally susceptable of an effect to your disadvantage, were it verified in its fullest extent. It is hardly necessary to suggest the advantage of causing an appeal to be entered in case a condemnation ensues. I am &c.
          
            James Madison.
          
        